Title: General Orders, 4 August 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point]Wednesday August 4th 79.
            Parole Gothland—  C. Signs Sweden. Sussex.
          
          Regulations for the Corps of Sappers & Miners continued.
        
        
          14thly
          The Sappers and Miners shall be taught the established manual Exercise and Evolutions on days when they are not employed in the particular duties of their department and the same police and discipline shall be practised in their companies as in the other parts of the army.
        
        
          15thly
          The Commandant of the Corps of Engineers shall take the most effectual and expeditious method to have the Sappers and Miners instructed in their duty, and as probably the officers of these companies whose talents and acquirements fit them for the profession, will be appointed Engineers, the Commandant of the Corps of Engineers shall form a plan of instructions for these officers which being approved by the board of War and Commander in Chief shall be carried into execution.
        
        
          16thly
          The Commandant of the Corps of Engineers shall appoint an Engineer or Engineers whom he shall judge best qualified, to read lectures on fortification proper for towns or the field; On the manner of adapting fortifications to different grounds and positions; to regulate their extent according to the number of men intended to be covered; Upon Attack and Defence; Upon the use of Mines and their construction; Upon the manner of forming plans, reconnoitering a country & choosing, laying out and fortifying a Camp.
        
        
          17thly
          On a march, in the vicinity of an enemy, a detachment of the Companies of Sappers and Miners shall be stationed at the head of the

column, directly after the Van-Guard for the purpose of opening and mending the roads & removing obstructions.
        
      